DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 6, 7, 8, 9, 10, 12, 13, 14, 15, 16, 17, 18, 20, 22, 26, 28, 29, and 30 are allowable. The restriction requirement between Groups I, II, and III, as set forth in the Office action mailed on 10/6/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/6/2020 is withdrawn.  Claims 17-20, directed to a method of generating an output and claims 23 and 24 drawn to a method of identifying a patient are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rong Zhang on 7/1/21.

The application has been amended as follows: 

Claim 17 (rejoined – amended)
A method of generating an output, [[which is a diagnosis of a disease and/or which is indicative of a disease state for a patient, ]]the method comprising: receiving a biological fluid sample from a patient at an assay device, wherein the assay device comprises a physical detection unit having a capillary channel, a biomarker detection unit, and a receiving vessel in fluidic communication with the physical detection unit and the biomarker detection unit, the receiving vessel sized to receive a volume of the biological fluid sample sufficient to flow into the physical detection unit and the biomarker detection unit; directing a first portion of the biological fluid sample to the capillary channel of the physical detection unit; directing a second portion of the biological fluid sample to the biomarker detection unit; obtaining a viscosity 

Claim 18 (rejoined)

Claim 20 (rejoined and amended) 
A method according to claim 17, wherein: the biomarker is selected from an amount and/or presence of at least one biomarker in the biological fluid sample, wherein the at least one biomarker is selected from one or more of Procalcitonin, C-reactive protein (CRP), cytokines, alpha-fetoprotein, beta-2-microglobulin, calcitonin, wherein the biomarker is indicative of a disease [[is ]]selected from one or more of an infectious disease, arthritis, cancer and stroke.

Claim 22 (rejoined)


Allowable Subject Matter
Claims 1, 6, 7, 8, 9, 10, 12, 13, 14, 15, 16, 18, 20, 22, 26, 28, 29, and 30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest An assay device for use with samples of biological fluid, the assay device comprising: a physical detection unit for measuring a viscosity of a biological fluid sample, wherein the physical detection unit includes a capillary channel and measures a rate of movement of the biological fluid sample as the biological fluid sample passes along the capillary channel; a biomarker detection unit for detecting and/or measuring a biomarker in the biological fluid sample; and wherein the physical detection unit further comprises: a baseline vessel; an endpoint vessel; a first optical detector positioned at the baseline vessel; a second optical detector positioned at the endpoint vessel, and wherein the capillary channel of the physical detection unit extends from the baseline vessel to the endpoint vessel, and wherein the first optical detector and the second optical detector detect movement of the biological fluid sample .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Additional Reference
The prior art of Linder (US Pub 2016/0305938) teaches a first optical detector and a second optical detector (see claim 11) but is silent to a physical detection unit for measuring a viscosity of a biological fluid sample and a first optical detector positioned at the baseline vessel and a second optical detector positioned at the endpoint vessel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798